DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 6/17/22.
	Applicant’s amendment to claim 1 is acknowledged.
	Claims 1-10 are pending and claims 8-10 are withdrawn.
Claims 1-7 are subject to examination at this time.

Response to Arguments
Applicant's arguments filed 6/17/22 have been fully considered but they are not persuasive.
Claim 1 does not require the cover layers to directly contact or physically contact the OLED.  Since claim 1 is a “comprising” claim, additional elements may be present and the cover layers can be in contact with the OLED through intervening layers.  
Thus, Choi and Cok teach the amended limitation in claim 1 as set forth below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al., US Publication No. 2017/0077187 (of record).

Choi anticipates:
1.  An organic light-emitting diode (OLED) device, comprising (see fig. 10): 
	a substrate (101); 
	a transistor layer (TFT), arranged on the substrate; 
	a plurality of OLEDs (164) for emitting light with various wavelengths, each of the plurality of OLEDs comprising an anode layer (161), a cathode layer (163) and a light-emitting layer (162) therebetween; 
	a first cover layer (RCF), arranged on and contacting (e.g. The cover layer is in contact through intervening layers 180/129.) an OLED emitting light of a first wavelength; 
	a second cover layer (BCF), arranged on and contacting (e.g. The cover layer is in contact through intervening layers 180/129.) an OLED emitting light of a second wavelength; and
	a third cover layer (GCF), arranged on and contacting (e.g. The cover layer is in contact through intervening layers 180/129.) an OLED emitting light of a third wavelength; wherein a thickness of the first cover layer, a thickness of the second cover layer, a thickness of the third cover layer are different from one another (e.g. different thicknesses of color filter layers RCF, BCF and GCF shown in fig. 10).  See Choi at para. [0001] – [0177],  figs. 1-21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok, US Publication No. 2008/0129189 in view of Pan, US Publication No. 2018.0217441.

	Cok teaches:
1.  An organic light-emitting diode (OLED) device, comprising (see fig.4 , also see fig. 5): 
	a substrate (10); 
	a transistor layer (30), arranged on the substrate; 
	a plurality of OLEDs (12/14/16) for emitting light with various wavelengths, each of the plurality of OLEDs comprising an anode layer (12), a cathode layer (16) and a light-emitting layer (14) therebetween; 
	a cover layer (24, polarizer), arranged on and contacting (e.g. The cover layer is in contact through intervening layers 60/30/32.) an OLED emitting light of a first wavelength, a second wavelength and a third wavelength (e.g. red, green and blue wavelengths at para. [0035])…  See Cok at para. [0001] – [0062], figs. 1-11. 

	Regarding claim 1:
	Cok teaches forming a cover layer (24) that is a polarizer over a color filter layer (26) and a plurality of OLEDs (12/14/16).
	Cok is silent a thickness of the first cover layer, a thickness of the second cover layer, a thickness of the third cover layer are different from one another.

	In an analogous art, Pan teaches:
	(see fig. 1) a thickness of a first cover layer (111, red), a thickness of a second cover layer (112, green), a thickness of a third cover layer (113, blue) are different from one another.  The cover layers (111-113) are part of a polarizer (100).  The polarizer is adhered to a color filter, similar to Cok.  See Pan at para. [0035] – [0040].

Referring to MPEP § 2141, Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103:
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”, 82 USPQ2d at 1396.  

	One of ordinary skill in the art modifying Cok’s polarizer with Pan to form a  polarizer having cover layers (111-113) of different thicknesses would form: 
“a first cover layer, arranged on and contacting an OLED emitting light of a first wavelength; a second cover layer, arranged on and contacting an OLED emitting light of a second wavelength; and a third cover layer, arranged on and contacting an OLED emitting light of a third wavelength”, 
	because in Cok’s fig. 4, the cover layer (24, polarizer) is arranged on and contacts the OLED (12/14/16) through intervening layers (60/30/32).

	Pan further teaches:
2.  The OLED device of claim 1, further comprising a linear polarizer (12) arranged on the first cover layer (111), the second cover layer (112), and the third cover layer (113) and is configured to linearly deflect the light emitted from the first cover layer, the light emitted from the second cover layer, and the light emitted from the third cover layer, para. [0035] – [0040], fig. 1.

	Pan further teaches:
5.  The OLED device of claim 1, wherein 
	the thickness of the first cover layer is equal to 
    PNG
    media_image1.png
    59
    81
    media_image1.png
    Greyscale
 
	the thickness of the second cover layer is equal to 
    PNG
    media_image2.png
    54
    75
    media_image2.png
    Greyscale
and 
	the thickness of the third cover layer is equal to 
    PNG
    media_image3.png
    61
    68
    media_image3.png
    Greyscale
 

	where λ1 indicates the first wavelength, λ 2 indicates the second wavelength, λ 3 indicates the third wavelength, Δn(λ1) indicates a birefringence of the light of the first wavelength λ1 passing through the first cover layer, Δn(λ2) indicates a birefringence of the light of the second wavelength λ 2 passing through the second cover layer, and Δn(λ3) indicates a birefringence of the light of the third wavelengths λ 3 passing through the third cover layer, para. [0035], [0038]. 

6.  The OLED device of claim 5, wherein the first wavelength ranges from 620 nm to 750 nm (e.g. red), the second wavelength ranges from 495 nm to 570 nm (e.g. green), and the third wavelength ranges from 450 nm to 495 nm (e.g. blue) (e.g. The disclosure of red, green and blue lights at para. [0035] teaches the wavelengths recited in the claim.)

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cok with the teachings of Pan because “…thus, all the lights of various colors passing through the circular polarizer form the circularly polarized lights, which can effectively improve the large view angle color washout of various colors to improve the display result.”  See Pan at para. [0038].


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok in view of Pan, as applied to claim 1 above, and further in view of Zhu et al., US Publication No. 2019/0220649.

Regarding claim 3:
	Cok and Pan teach all the limitations of claim 1 above, and Pan further teaches a protective film (14) for the linear polarizer (12), arranged on the linear polarizer.
	Cok and Pan do not expressly teach:
	a cover protective layer, arranged on the first cover layer, the second cover layer, and the third cover layer; 
	a pressure sensitive adhesive, configured to bond the cover protective layer to the linear polarizer.

	In an analogous art, Zhu teaches:	(see fig. 1) a cover protective layer (114) and a pressure sensitive adhesive (113, para. [0054]), configured to bond the cover protective layer (114) to the linear polarizer (112).  See Zhu at para. [0093] – [0096], also see para. [0003] and fig. 2.
	
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cok with the teachings of Zhu such that “a cover protective layer [is] arranged on the first cover layer, the second cover layer, and the third cover layer” and “a pressure sensitive adhesive [is] configured to bond the cover protective layer to the linear polarizer” because (i) a protective cover plate can protect underlying devices (e.g. Zhu at para. [0062]) and (ii) a glue layer can be made of a pressure-sensitive adhesive or  an optical transparent adhesive (e.g. Zhu at para. [0054]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok in view of Pan, as applied to claim 1 above, and further in view of Inoue et al., US Publication No. 2015/0329472 A1.

Regarding claim 4:
	Cok and Pan teach all the limitations of claim 1 above, but are silent the first cover layer, the second cover layer, and the third cover layer are made of an anisotropic material.
	In an analogous art, Inoue teaches “anisotropic films that exhibit high dichroism…are useful in the polarizing plates and the like fitted to display elements such as liquid crystal display elements (LCD) and organic electroluminescent display elements (OLED).”  See Inoue at para. [0005].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cok with the teachings of Inoue because anisotropic material are useful in polarizing plates.  See Inoue at para. [0005].  It is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cok in view of Pan, as applied to claim 1 above, and further in view of Wang et al., US Publication No. 2007/0065638.

Regarding claim 7:
	Cok and Pan teach all the limitations of claim 1 above, but are silent wherein the birefringence of the first cover layer, the birefringence of the second cover layer, and the birefringence of the third cover layer are between 0.005 and 0.02.
	In an analogous art, Wang teaches an in-plane birefringence of less than about 1x10-4 and an out-of-plane birefringence from 0.005 to -0.005, which overlaps the range recited in the claim.  See Wang at para. [0071]. The teachings of Wang apply to polarizing plates and displays (e.g. LCD, OLED).  See Wang at para. [0018] – [0019]
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Cok with the teachings of Wang because low birefringence polymer films suitable for use in covers sheets comprise polymeric materials having low Intrinsic Birefringence that form high clarity films with high light transmission.  See Wang at para. [0071].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
29 August 2022